Citation Nr: 1102878	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  09-27 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Whether new and material evidence has been submitted in order 
to reopen a claim for entitlement to service connection for a 
cardiovascular disorder. 

2.  Entitlement to service connection for a cardiovascular 
disorder. 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran, Veteran's brother.




ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to October 1977.

This matter is on appeal from a June 2008 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.

The Veteran testified before the undersigned Veterans Law Judge 
in November 2010.  A transcript of the hearing is of record.

As a procedural matter, the Board notes that the Veteran 
submitted additional treatment records in December 2010.  This 
evidence was received after the last RO review and, although the 
Veteran indicated at his hearing before the Board that he would 
waive RO review, see Hearing Transcript (T.) at 15, he did not 
include a written waiver.  Regardless, as the claim is being 
reopened and remanded to the RO for additional development, there 
is no prejudice in proceeding with consideration of this case 
without affording the RO an opportunity to review the evidence in 
question.  

The issue of entitlement to service connection for a 
cardiovascular disorder is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. In December 1996, the Board issued a decision that denied 
service connection for heart disease, to include systolic murmur, 
on the basis that there was no competent evidence showing that 
the Veteran currently suffered from organic heart disease. 
2. The evidence received since the December 1996 raises a 
reasonable possibility of substantiating the claims of 
entitlement to service connection for a cardiovascular disorder.


CONCLUSIONS OF LAW

1. The April 1996 Board decision that denied the Veteran's claim 
of entitlement to service connection for heart disease, to 
include systolic murmur, is final. 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.1100, 20.1105 (2010).

2. New and material evidence has been presented since the 
December 1996 Board decision denying service connection for a 
heart disorder; thus, the claim is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO. 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006);  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.

With respect to the claims to reopen, VA must both notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and of the evidence and information that is 
necessary to establish entitlement to the underlying claim for 
the benefit that is being sought.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  To satisfy this requirement, VA is required to 
look at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial. 

In this case, the Board finds sufficient evidence to reopen the 
Veteran's claim for a cardiovascular disorder.  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, such 
error was harmless and need not be further considered.

New and Material Evidence

Unappealed rating decisions are final with the exception that a 
claim may be reopened by submission of new and material evidence.  
When a veteran seeks to reopen a claim based on new evidence, VA 
must first determine whether the additional evidence is "new" 
and "material."

Second, if VA determines that new and material evidence has been 
added to the record, the claim is reopened and VA must evaluate 
the merits of the Veteran's claim in light of all the evidence, 
both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).  When making determinations 
as to whether new and material evidence has been presented, the 
RO must presume the credibility of the evidence.  Justus v. 
Principi, 3 Vet. App. 510 (1992).
VA regulation defines "new" as evidence not previously 
submitted and "material" as evidence related to an 
unestablished fact necessary to substantiate the claim.  If the 
evidence is new and material, the question is whether the 
evidence raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

In this case, the Veteran served in the Marine Corps from June 
1976 to October 1977.  Based on the findings of an August 1977 
separation physical examination, which revealed the presence of a 
systolic ejection heart murmur, he submitted a claim for 
entitlement to service connection for this disorder in November 
1995.  The RO denied this claim in April 1996.  He appealed his 
claim to the Board.  

In December 1996, the Board issued a decision that denied service 
connection for heart disease to include systolic murmur.  The 
Board determined that there was simply no competent evidence 
indicating that the Veteran suffered from an organic heart 
disease.  Specific reference was made to the negative findings of 
a December 1995 VA examination as well as those in VA treatment 
records dated from December 1995 to January 1996.

Since the last final denial, however, the Veteran has submitted 
evidence that the Board determines to be new and material to an 
unestablished fact necessary to support the claim.    The Veteran 
has submitted VA treatment record from November 2007 to June 
2009, private treatment records from May 2002, March 2003 and 
December 2006, various outpatient orthopedic evaluations from 
2006 to 2008, a physical examination from March 2009 from the 
State of Florida Department of Health, and other reports of 
medical history and decisions in conjunction with a claim for 
benefits with the Social Security Administration.   

These newly submitted records indicate that the Veteran has 
developed a number of cardiovascular disorders that were not 
present at the time of the last final denial.  In particular, 
these records indicate that he has a history of two myocardial 
infarctions, occurring in approximately 2000 and 2006.  
Additionally, an echocardiogram in December 2006 indicated mitral 
and tricuspid insufficiency, as well as abnormal systolic 
function, that was consistent with at least mild cardiomyopathy.  
He was also evaluated in February 2008 for complaints of chest 
pain approximately twice a month and palpitations, leading to a 
diagnosis of coronary artery disease.
 
Given that the Veteran's initial claim was denied on the basis 
that a heart disorder was not currently shown, the Board 
determines that the evidence reflecting the presence of coronary 
artery disease and mild cardiomyopathy is new, in that these 
diagnoses were not present at the time of the last final denial.  
Moreover, these diagnoses are material to an unestablished fact 
necessary to support the claim.  

The Board is well aware of the fact that the Veteran has yet to 
submit any evidence, other than his own lay statements, that 
relates his current heart problems to his active service, to 
include systolic murmur.  However, the Board notes that the Court 
recently interpreted the language of 38 C.F.R. § 3.156(a) as 
creating a low threshold and viewed the phrase "raises a 
reasonable possibility of substantiating the claim" as enabling 
rather than precluding the reopening of a claim.  The Court 
emphasized that the regulation is designed to be consistent with 
38 C.F.R. § 3.159(c)(4), which does not require new and material 
evidence as to each previously unproven element of a claim.  It 
was indicated that it would be illogical to require that a 
claimant submit medical nexus evidence when he has provided new 
and material evidence as to another missing element, as it would 
force the veteran to provide medical nexus evidence to reopen his 
claim so that he could be provided with a medical nexus 
examination by VA.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  
Thus, as the Veteran has now presented evidence that he has a 
current heart disorder, which was an unproven element of the 
previous claim, this claim is reopened.  


ORDER

New and material evidence to reopen a claim of entitlement to 
service connection for a cardiovascular disorder has been 
received and, to this extent, the appeal is granted.



REMAND

With the claim having been reopened, the Board determines that 
that additional evidence is necessary for proper adjudication.  
Specifically, while there is evidence of a current cardiovascular 
disorder sufficient to reopen the claim, the evidence is not 
conclusive.  As noted above, evaluations in December 2006 and 
February 2008 indicate the presence of cardiomyopathy and 
coronary artery disease.  However, the extent to which any of 
these disabilities may be related to the Veteran's active 
service, to include his systolic murmur, remains unanswered.  In 
fact, evaluations in March 2002 and March 2009 did not note the 
presence of a heart murmur at all.  Given that the Veteran 
relates his current cardiovascular disorders to a murmur that was 
noted in service, a VA examination an opinion is necessary in 
order to address whether this murmur exists and whether it was a 
causative factor in his current disorders.  

Next, it is possible that evidence which may support the 
Veteran's claim exists, but is not contained in the claims 
folder.  Specifically, in February 2008, he stated that he 
experienced his first myocardial infarction in 2000 while 
incarcerated at the New River Correctional Institution in 
Raiford, Florida.  However, it does not appear that an attempt 
has been made to attempt these records.  

Moreover, at his hearing before the Board in November 2010, he 
stated that he had been treated at VA Medical Centers in Daytona 
and Gainesville, Florida, since as early as 1980.  T. at 6.  VA 
records are considered part of the record on appeal since they 
are within VA's constructive possession.  Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Therefore, efforts must be made to 
acquire these records.  

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's treatment records 
from the VA Medical Center in Miami, Florida, 
since November 2008.  Also, acquire all 
treatment records that are available from the 
VA Medical Centers in Gainesville and 
Daytona, Florida, from the time he left 
active duty in 1977.  

Next, after obtaining the appropriate release 
authorization from the Veteran, request all 
treatment records that may be available from 
the Florida Department of Corrections, and in 
particular from the New River Correctional 
Institution in Raiford, Florida.  If any 
records are unavailable, a negative reply 
should be obtained and incorporated in the 
claims folder.  

2.  Schedule the Veteran for an appropriate 
VA examination in order to determine the 
existence and etiology of any cardiovascular 
disorder.  All indicated evaluations, 
studies, and tests deemed necessary should be 
accomplished and all findings reported in 
detail.  The claims folder, to include a copy 
of this remand must be made available to the 
examiner for review, and the examination 
report should reflect that such a review was 
accomplished.

The examiner should identify any and all 
disorders of the heart or cardiovascular 
system.  With respect to each identified 
heart disorder or disability of the 
cardiovascular system, the examiner should 
state whether it is at least as likely as not 
(i.e., probability of 50 percent or greater) 
that it had its onset in-service, within one 
year of service discharge, or is otherwise 
etiologically related to his active service, 
to include the systolic ejection murmur 
observed in August 1977.

The examiner should also provide a thorough 
rationale for his or her conclusions.  If the 
examiner is unable to provide an opinion 
without resorting to speculation, a reasons 
and bases should be provided addressing why 
such an opinion cannot be rendered.  
Moreover, if the examiner is unable to obtain 
the necessary data from his or her 
examination of the Veteran, an explanation as 
to why this information was not obtained 
should be entered into the report.

3. After any additional notification and/or 
development that the RO deems necessary is 
undertaken, the Veteran's claim should be 
readjudicated.  If any benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC) 
that contains notice of all relevant actions 
taken, including a summary of the evidence 
and applicable law and regulations considered 
pertinent to the issue.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


